Citation Nr: 0306577	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for a 
shrapnel wound of the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active honorable service from May 1949 to May 
1950, and from October 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for a shrapnel wound of the right eye and 
assigned a zero percent (noncompensable) evaluation effective 
from February 1997.  The veteran disagreed with the 
evaluation assigned and initiated this appeal.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in May 1999, a transcript of which has been 
associated with the claims file.  

The Board remanded the case in September 2000 for development 
and readjudication.  

In October 2002 the RO most recently affirmed the 
determination previously entered.   

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  A March 1998 VA examination report shows a normal field 
examination, no diplopia, no visual significance to right 
orbital foreign bodies seen on a February 1994 skull X-ray 
and no ocular injury. 

2.  A July 2000 skull series found no evidence of metallic 
foreign body or shrapnel identified in the orbits or in the 
intracranium.    

3.  The probative evidence does not show abnormalities 
identified through ophthalmologic and neurologic examinations 
in November and December 2000 attributed to shrapnel wound of 
the right eye.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for shrapnel 
wound of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.9, 
4.20, 4.31, 4.84a, Diagnostic Code 6080 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that the veteran suffered 
multiple shell fragment wounds in the posterior cervical area 
in May 1951 in combat in Korea.  There is no record of a 
shrapnel wound to the eye.  Service connection has been 
granted for scarring, residuals of shrapnel wounds of the 
cervical spine with retained metallic foreign bodies, rated 
as 10 percent disabling.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination of scars in August 1996 without the benefit of 
the claims file.  The report indicates that, according to the 
veteran, a recent routine head X-ray performed in 1995 noted 
a metal fragment in the right eye.  The pertinent diagnosis 
was findings of right eye metal fragment, possibly related to 
his shrapnel wound in Korea, that was not producing any 
significant pathology at that time.  

In February 1997 the veteran submitted a claim for 
entitlement to service connection for shrapnel in his right 
eye.  

The veteran was afforded a VA C&P examination in March 1998.  
He did not have any diplopia and the visual field examination 
showed normal field examination of both eyes.  The diagnoses 
were mild hyperopic astigmatism/presbyopia of both eyes and 
right orbital foreign bodies seen on February 1994 skull X-
ray, possibly shrapnel.  There was no visual significance and 
no ocular injury was shown on examination.   

Since he did not have a history of any other trauma to the 
eye, in a March 1998 rating decision, the RO granted 
entitlement to service connection for a shrapnel wound of the 
right eye based on reasonable doubt in favor of the veteran.  
The RO assigned a zero percent evaluation effective from 
February 1997.  

Outpatient treatment records were secured from Loma Linda VA 
Medical Center.  In January 1998 the visual acuity of the 
right eye was 20/50 and for both eyes it was 20/30; he was 
assessed with a visual field defect.  In September 1998 he 
complained of difficulty focusing and a new spot in his right 
visual field.  In October 1998 he complained of a yellow spot 
in the right visual field without diplopia.  In November and 
December 1998, and in February 1999 he complained of blurred 
vision in both eyes and spots before his right eye.  

At his May 1999 RO personal hearing, the veteran testified as 
to the symptoms and manifestations of his right eye.  He 
described being injured in service.  He testified that in 
service when he received medical treatment at a tent hospital 
for his shrapnel wound, he was told that they were taking the 
shrapnel out of his neck, but he had shrapnel in his eye and 
it was better to leave it in than to remove it.   He 
testified that he was retired.  He denied having been told by 
any doctor that the problems with his right eye are directly 
related to his service injury.  He had not received treatment 
for his right eye but all of his examinations were at the VA 
Medical Center at Loma Linda.  

In November 2000 the veteran submitted medical records from 
Loma Linda.  A skull series in February 1994 was performed 
for MRI clearance as the veteran had a history of shrapnel 
"lying" over his head during the Korean War.  

Two tiny radiopaque densities were seen overlying the orbits 
on the lateral view on two consecutive films and one tiny 
radiopaque density was seen overlying the inferior aspect of 
the right orbit on two consecutive views.  

A skull series in July 2000 found no evidence of metallic 
foreign body or shrapnel identified in the orbits or in the 
intracranium.  There were a few metallic fillings in the 
teeth.  There was possibly a metallic foreign body identified 
in the soft tissues at the posterior aspect of the neck.  

The veteran was afforded a VA C&P neurological examination in 
November 2000.  He reported having symptoms relating to the 
right eye for many years and probably in relation to injuries 
from the 1950s.  He developed pain and headache around the 
right temple and described a "thumping" in that area that 
may occur three or four times a day.  The problem resolved if 
he lay down and closed his eyes for 30 minutes; however, it 
might return later in the day.  There was no modification of 
vision in relation to the "thumping".  

He also described a yellow spot in front of the right eye 
that did not involve central vision and did not interfere 
with his ability to focus.  He did misidentify words because 
of difficulty seeing the right half of a word.  

Clinical findings at the November 2000 neurological 
examination were that the visual field examination was full 
to hand confrontation and finger counting.  Other testing 
revealed a hint of right homonymous defect.  Ocular motility 
was normal.  The pupils were round and responded normally to 
light.  There was no afferent papillary defect with specific 
emphasis of observation of the right eye.  Funduscopic 
examination revealed clear disc margins.  "AV" ratios were 
diminished.  

The examiner wrote: 

The C file has been reviewed.  The [veteran's] 
information regarding temporal throbbing, thumping 
and pain would not be specific indicators of 
neurological abnormality.  Conditions such as 
temporal arteritis would not be of concern and 
these symptoms are likely related to tension type 
headache pain, possibly with vascular components.  
The entire spectrum is vague and non-specific.

He probably has a 'floater' in the right eye.  This 
is described but the character of the phenomena is 
not clear.  There is no vitreous or media defect 
that can be appreciated funduscopically.  There is 
no evidence of optic neuropathy or evidence to 
suggest that metal could have produced injury to 
the optic nerve.  

If he does have a right homonymous field defect, it 
would not likely be related to the incident in the 
1950s but a new and independent left occipital 
ischemic event.  This would explain the responses 
during testing and also the [veteran's] recognition 
of defective vision of half of the words in his 
reading environment.

Diagnosis:

1.	Non-specific, tension type and vascular 
headaches.  There is no evidence that the eye 
pain is related to metal in the eye or a 
specific traumatic event.  
2.	Probable vitreous abnormality/floater.
3.	Historical features as well as examination 
responses would be compatible with left 
posterior visual pathway abnormality probably in 
the occipital region and probably ischemic.  
This would be unrelated to the incident in the 
1950s.

Ophthalmologic examination is pending and 
impression may be available regarding media opacity 
or vitreous abnormality.  Further neurological 
testing is not required.   


The veteran was afforded a VA C&P eye examination in December 
2000 and the claims file was reviewed.  The veteran 
complained of blurred vision that was transient.  He had a 
past medical history of head trauma with shrapnel.  He had 
not undergone any type of ocular surgery and was not 
complaining of ocular pain or double vision.  He was not 
undergoing any type of ophthalmologic treatment and was not 
on any ocular drops or medications.  He had no history of 
ocular malignant neoplasms.  He was given Amsler's grid and 
passed it with adequate illumination for each eye separately 
which revealed no changes on Amsler's grid.  Clinical 
findings were reported.  The diagnosis was cataracts and 
abnormal visual fields to confrontation.

The VA examiner wrote an addendum approximately a week later 
in December 2000.  The veteran was brought in for a dilated 
funduscopic examination.  The reported findings included that 
no scars were seen and there was no evidence of retinal 
detachment.  The impression was:  "Given this [veteran's] 
history of head trauma and past medical history of 
hypertension and heart valve replacement, it is likely that 
the visual field pattern observed is likely due to a cerebral 
vascular accident as opposed to direct head trauma."  

Additional treatment records from the VA Medical Center at 
Loma Linda were received for the period from August 1998 
through March 2002.  These records included duplicate copies 
of records previously submitted.  Bilateral Goldmann visual 
fields for a C&P examination completed in early January 2001 
were normal.  

The veteran submitted a June 2002 Flourescein Angiogram 
report from the Vitreo-Retinal Associates Medical Group.  He 
complained of decreased vision in the right eye, distortion 
in the right eye, a transparent yellow spot, headaches and 
dizziness.  He reported being hit with metal in the right eye 
in the war.  The clinical findings were reported.  

On the ocular examination, visual acuity showed 20/80; on the 
Amsler Grid test, center spots checked as yes for the right 
eye; straight or wavy line checked wavy; while looking only 
at the center spot, all four sides could not be seen.  Visual 
fields showed full to confront.  The impression was solar 
retinopathy in the right eye and age related macular 
degeneration of the right eye.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2002).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c) (2002).

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. § 4.9 (2002).

Regulations provide that when a disability not specifically 
provided for in the Schedule is encountered, it will be 
evaluated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2002).

A 10 percent disability evaluation is warranted for localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged or 
diminished image.  The 10 percent evaluation is warranted for 
unilateral or bilateral symptoms and is also the maximum 
assignable rating, absent other diagnoses of visual 
impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2002).  




The Rating Schedule provides for disability ratings based on 
visual impairment.  The best distant vision obtainable after 
best correction by glasses will be the basis of the rating, 
except in cases of keratoconus in which contact lenses are 
medically required.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic 
Codes 6071-6079, Table V (2002).

To calculate the appropriate disability rating for loss of 
central vision when impairment in only one eye is service-
connected, the other, nonservice-connected, eye is assumed to 
have normal visual acuity, unless that nonservice-connected 
eye is blind.  See Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  Compensation for the combination of service-
connected and nonservice-connected eye disabilities is 
payable where there is blindness in one eye as a result of 
service-connected disability and blindness in the other eye 
as a result of nonservice-connected disability.  38 C.F.R. § 
3.383(a) (2002).

The Rating Schedule also provides for disability ratings 
based on measurement of muscle function only when the history 
and findings reflect disease or injury of the extrinsic 
muscles of the eye, or of the motor nerves supplying these 
muscles.  The measurement will be performed using a Goldmann 
Perimeter Chart, which includes four major quadrants, 
(upward, downward, and two lateral) plus a central field.  
Muscle function is considered normal (20/40) when diplopia 
does not exist within 40 degrees in the lateral or downward 
quadrants, or within 30 degrees in the upward quadrant. 
Impairment of muscle function is to be supported in each 
instance by record of actual appropriate pathology.  Diplopia 
which is only occasional or correctable is not considered a 
disability.  38 C.F.R. § 4.77 (2002).

The Rating Schedule provides that diplopia or double vision, 
which is due to limited muscle function, is to be rated under 
Diagnostic Code 6090.  38 C.F.R. § 4.84a, Diagnostic Code 
6092 (2002).


Under 38 C.F.R. § 4.84a, Diagnostic Code 6090, findings 
relating to diplopia are equated to loss of visual acuity.  
Thus, specific findings of diplopia are converted into terms 
that lend themselves to the mechanical application of 38 
C.F.R. 4.84a, Diagnostic Codes 6071-6079, Table V, which sets 
forth the "Ratings for Central Visual Acuity Impairment."  If 
the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.

If the diplopia is from 21 to 30 degrees, it is rated (a) 
equivalent to 20/70 visual acuity if it is up; (b) equivalent 
to 20/100 visual acuity if it is lateral; and (c) equivalent 
to 15/200 visual acuity if it is down. If the diplopia is 
central at 20 degrees, it is rated equivalent to visual 
acuity of 5/200. 38 C.F.R. § 4.84a, Diagnostic Code 6090.

The Rating Schedule provides that the above ratings will be 
applied to only one eye. Ratings will not be applied for both 
diplopia and decreased visual acuity or field of vision in 
the same eye.  When diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of 
both eyes the above diplopia ratings will be applied to the 
poorer eye while the better eye is rated according to the 
best corrected visual acuity or visual field.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than visual 
acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, 
Notes 2-4 (2002).

The Rating Schedule provides for computation of average 
concentric contraction of visual fields.  38 C.F.R. § 4.76a, 
Table III (2002).  For impairment of field vision, a 10 
percent evaluation is warranted for unilateral concentric 
contraction of the visual field to 30 degrees, but not to 15 
degrees, or for unilateral loss of either the nasal or 
temporal half of the visual field.  

A 20 percent evaluation requires unilateral concentric 
contraction to 15 degrees, but not to 5 degrees.  A 30 
percent evaluation requires unilateral concentric contraction 
to 5 degrees.  38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2002).

Alternatively, ratings under Diagnostic Code 6080, 
contraction to 30 degrees, but not to 15 degrees, may be 
evaluated as the equivalent of corrected visual acuity of 
20/100 (6/30).  Contraction to 15 degrees, but not to 5 
degrees, may be evaluated as the equivalent of corrected 
visual acuity of 20/200 (6/60).  Contraction to 5 degrees may 
be evaluated as the equivalent of corrected visual acuity of 
5/200 (1.5/60).  These alternative ratings are to be employed 
when there is a ratable defect of visual acuity or a 
different impairment of the visual field in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the appellant a statement of 
the case and supplemental statements of the case that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  

In April 2001 the appellant was advised of the provisions of 
the VCAA, the evidence necessary to establish entitlement, 
what had been done on his claim, what information or evidence 
he needed to submit and what VA would do to assist him.  




He was advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran reported that his only treatment was at Loma 
Linda VA Medical Center that was of record.  He additionally 
stated that there was no 1995 eye X-ray, only the 1994 eye X-
ray from Loma Linda VA Medical Center that was of record.  

In October 2002 the RO provided the criteria referable to the 
new law, and showed that they had been fully considered and 
applied to the veteran's case.

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The RO has secured medical treatment 
records, afforded the veteran a VA examination and obtained 
clinical findings addressing the issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Initial compensable evaluation for shrapnel wound of the 
right eye

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  

The Board notes that the veteran disagreed with the initial 
evaluation assigned.  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, separate 
ratings may be warranted for separate periods of time, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  

Again, he has been afforded examinations and opportunity to 
present argument and evidence in support of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The RO initially rated the shrapnel wound of the right eye by 
analogy to residual scarring under Diagnostic Code 7800, and 
assigned a zero percent evaluation from February 1997.  The 
veteran disagreed and felt that it warranted a higher rating.  
In any event, as the record has shown, there is no scar 
present in the right eye related to the shrapnel injury and 
consideration of the criteria under 38 C.F.R. § 4.118, 
Diagnostic Code, 7800 is not warranted in the veteran's case.

In the hearing officer's decision shown in the supplemental 
statement of the case in August 1999, the disability was 
rated under 6080, impairment of field of vision.  Regulations 
were also provided for 6061-6079, for impaired vision.  The 
reduced vision was diagnosed as presbyopia.



The veteran contends that the shrapnel wound in his right eye 
warrants a higher rating than the one assigned.  He complains 
of a loss of vision, some pain in the right eye and a 
"pulling" in the right eye.  

Based on the medical evidence as set forth above, the Board 
concludes that an initial compensable evaluation is not 
warranted.  Clinical findings at the March 1998 VA 
examination were of normal field examination and no diplopia 
was shown.  Abnormal vision was due to astigmatism and 
presbyopia for which disability benefits are not warranted.  
It was noted that right orbital foreign bodies seen on 
February 1994 skull X-ray were possibly shrapnel, but there 
was no visual significance and no ocular injury shown.  

More recently, a July 2000 skull series found no evidence of 
metallic foreign body or shrapnel identified in the orbits or 
in the intracranium.    

In November 2000, a VA neurologist concluded, after review of 
the claims file and examination of the veteran that there was 
no evidence that his eye pain was related to metal in the eye 
or a specific traumatic event.  Other examination responses 
were unrelated to the incident in the 1950s when the veteran 
was hit by shrapnel in the neck.

At an eye examination in December 2000, the veteran denied 
ocular pain or double vision.  No scars or retinal detachment 
were seen upon dilated funduscopic examination.  The VA 
examiner stated that the visual field pattern was likely due 
to a cerebral vascular accident as opposed to direct head 
trauma.  

The June 2002 private medical evidence does not relate 
present right eye symptoms to a shrapnel wound of the right 
eye.


In sum, the evidence does not show that any symptoms or 
manifestations of a right eye disability are residuals of a 
shrapnel wound of the right eye.  As there were no 
significant abnormalities identified through ophthalmologic 
examination, the Board finds that the currently assigned 
noncompensable evaluation adequately reflects current 
symptomatology attributed to shrapnel wound of the right eye.  
Accordingly, a compensable rating is not warranted at this 
time.

In deciding the claim, the Board has considered all the 
evidence consistent with the CAVC's decision in Fenderson.  
The record shows no basis for assignment of a staged rating.  


Additional Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  
The RO provided the criteria for extraschedular evaluation 
and considered them in its adjudication of the veteran's 
appeal; however, it did not grant entitlement to increased 
compensation benefits on this basis.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the shrapnel wound of 
the right eye has not required frequent inpatient care.  The 
evidence does not show that it markedly interferes with 
employment.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for a 
shrapnel wound of the right eye is denied.


		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

